           Case 5:20-cv-01136-R Document 1 Filed 11/10/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

(1) AMY GUSTAFSON,

                        Plaintiff,
                                                                    CIV-20-1136-R
v.                                                       Case No. _________________

(1) ALLSTATE VEHICLE AND PROPERTY                                Removed From
    INSURANCE COMPANY, an Illinois                     District Court of Oklahoma County
    Corporation,                                             Case No. CJ-2020-2227

                        Defendant.

                                NOTICE OF REMOVAL

       Defendant, Allstate Vehicle and Property Insurance Company (“Defendant”),

submits its Notice of Removal of the above-styled action to the United States District

Court for the Western District of Oklahoma. This action is now pending in the District

Court of Oklahoma County, Oklahoma, as above-captioned, and docketed as CJ-2020-

2227. This action is removed to federal court under diversity of citizenship jurisdiction.

Removal is timely as Defendant received service of process on October 13, 2020.

       Copies of all of the pleadings and process filed in this action to-date are attached

as Exhibits 1-6. A copy of the Docket Sheet from the State court action is also attached

as Exhibit 7.

       The Standard For Removal To Federal Court Under 28 U.S.C. § 1332.

       The United States Supreme Court held in Dart Cherokee Basin Op. Co., LLC v.

Owens, 135 S.Ct. 547, 553-54 (2014) that a notice of removal is governed by the general

“notice pleading” standard under Fed.R.Civ.P. 8(a) and evidentiary submissions supporting
            Case 5:20-cv-01136-R Document 1 Filed 11/10/20 Page 2 of 4




removal are not required. In sum, courts should “apply the same liberal rules [to removal

allegations] that are applied to other matters of pleading.” (Id. p. 553) (addition in original).

See also, Lundahl v. Am. Bankers Ins. Co. of Florida, 610 Fed.Appx. 734, 736 (10th Cir.

2015) (applying Dart and holding notice of removal effective because defendant alleged

diversity of citizenship and jurisdictional amount exceeding $75,000). Here, removal from

state court is proper as subject matter jurisdiction exists under the diversity statute, 28

U.S.C. § 1332.

I.      Diversity of Citizenship Exists.

        The parties are of diverse citizenship.       Plaintiff is a citizen of the State of

Oklahoma. Defendant is an Illinois corporation with its principal place of business in

Illinois.

II.     The Federal Jurisdictional Amount Is In Controversy.

        The requisite amount in controversy, exclusive of interest and costs, is in excess of

$75,000. The allegations in Plaintiff’s Petition demonstrate that the amount in controversy

exceeds $75,000.00 exclusive of interest and costs. According to Plaintiff’s Prayer for

Relief, “[t]he amount sought as damages is greater than the amount required for diversity

jurisdiction….” (Ex. 1, p.3).

                                       CONCLUSION

        The parties to this action are of diverse citizenship and the requisite amount is in

controversy.     Therefore, the United States District Court for the Western District of

Oklahoma has original jurisdiction of this matter under the diversity statute, and Defendant

is entitled to have this action removed to federal court.


                                               2
Case 5:20-cv-01136-R Document 1 Filed 11/10/20 Page 3 of 4




                            Respectfully submitted,

                                s/RONALD L. WALKER
                            RONALD L. WALKER, OBA #9295
                            JERRY D. NOBLIN, JR. OBA #20296
                            Tomlinson ꞏ McKinstry P.C.
                            Two Leadership Square, Suite 450
                            211 North Robinson Ave.
                            Oklahoma City, Oklahoma 73102
                            Telephone: 405/606.3370
                            Facsimile: 877/917.1559
                            ronw@TMOKlaw.com
                            jerryn@TMOKlaw.com
                            Attorneys for Defendant




                            3
           Case 5:20-cv-01136-R Document 1 Filed 11/10/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

        This is to certify that on the 10th day of November 2020, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

 Zachary K. Housel, OBA #32802
 MANSELL, ENGEL & COLE
 204 N. Robinson Ave, 21st Floor
 Oklahoma City, OK 73102
 Telephone: (405) 232-4100
 Facsimile: (405) 232-4140
 zhousel@meclaw.net

 Simone Fulmer, OBA #17037
 Harrison C. Lujan, OBA #30154
 Jacob L. Rowe, OBA #21797
 Andrea R. Rust, OBA #30422
 FULMER SILL PLLC
 1101 N. Broadway Ave., Suite 102
 Oklahoma City, OK 73103
 Telephone: (405) 510-0077
 Facsimile: (800) 978-1345
 sfulmer@fulmersill.com
 hlujan@fulmersill.com
 jrowe@fulmersill.com
 arust@fulmersill.com

 Jim Buxton, OBA #19057
 Buxton Law Group
 1923 N. Classen Blvd.
 Oklahoma City, OK 73106
 Telephone: (405) 604-5577
 Facsimile: (405) 604-5578
 jim@buxtonlawgroup.com

 Attorneys for Plaintiff

                                                  s/ RONALD L. WALKER




                                              4
